Citation Nr: 0115697	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-22 451	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active military duty from February 1952 
to February 1954.  

Previously, in August 1977, the Board Of Veterans' Appeals 
(Board) denied the issue of entitlement to service connection 
for defective hearing.  The current appeal arises from a 
January 2000 rating action of the St. Petersburg, Florida, 
regional office (RO).  In that decision, the RO confirmed the 
Board's earlier denial of service connection for bilateral 
hearing loss.  

Additionally, in a December 2000 statement, the veteran's 
representative raised the issue of entitlement to service 
connection for malaria.  This claim is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In August 1977, the Board denied service connection for 
defective hearing.  

2.  Two August 1999 VA medical records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and, by themselves or 
with evidence previously assembled, are so significant that 
they must be considered in order to decide fairly the merits 
of the claim for service connection for bilateral hearing 
loss.  


CONCLUSIONS OF LAW

1.  The Board's August 1977 denial of service connection for 
defective hearing is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2000).  

2.  The additional evidence submitted since the Board's 
August 1977 decision is new and material; thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue currently before the Board is whether the veteran 
has submitted new and material evidence sufficient to reopen 
his previously denied claim for service connection for 
bilateral hearing loss.  In an August 1977 decision, the 
Board denied service connection for defective hearing.  At 
the time of this denial, the Board considered the veteran's 
contentions as well as several lay statements.  Specifically, 
the veteran reported that, when he was treated for malaria 
during service in July 1953, he had also begun to experience 
hearing problems.  See, e.g, April 1977 hearing transcript 
(1977 T.) at 2-3.  However, the veteran could not recall 
going on sick call during service for hearing loss.  See, 
e.g., 1977 T. at 3-4.  Further, according to lay statements, 
a fellow serviceman explained that he had noticed that the 
veteran had trouble hearing following his discharge from an 
in-service hospitalization for high fever in the summer of 
1953.  Also, various family members and friends noted that 
they observed that the veteran, upon his separation from 
service, had trouble hearing.  

Despite attempts to obtain the veteran's service medical 
records, these documents were found to be unavailable.  In 
addition, no post-service medical records pertaining to 
treatment for, or examination of, hearing impairment were 
received.  The veteran had stated that, in 1955 soon after 
his separation from service, he had received audiological 
treatment from a general practitioner but that these records 
were not available because the physician had died.  See, 
e.g., 1977 T. at 6-7.  The veteran could not recall having 
been treated for his hearing impairment at a VA medical 
facility.  See, e.g., 1977 T. at 8.  

In August 1977, the Board determined that service connection 
for defective hearing was not warranted on the basis that the 
veteran did not have a diagnosed hearing loss disability 
associated with his active military duty.  In particular, the 
Board cited the absence of medical evidence of hearing 
impairment both during and after service.  The Board's August 
1977 decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000); and Suttman v. Brown, 
5 Vet.App. 127, 135 (1993).  With regard to petitions to 
reopen previously and finally disallowed claims, the United 
States Court of Appeals for Veterans Claims (Court) has 
explained that "new evidence" is evidence that is not 
"merely cumulative" of other evidence of record.  Colvin 
v. Derwinski, 1 Vet.App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity as well as 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

Furthermore, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, including sensorineural hearing loss, becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Also, for the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).  

The Board has considered each item of evidence that has been 
added to the record since the final August 1977 Board 
decision to determine whether it is new and material.  The 
evidence that was added to the record after the Board's 
August 1977 denial of service connection for defective 
hearing includes the veteran's contentions, service medical 
records, and copies of recent VA audiological evaluations.  

Specifically, the veteran asserts that his in-service 
responsibilities as a gunner without ear protection caused 
him to be exposed to "quite a bit" of noise which then 
resulted in his bilateral hearing disability.  See, e.g., May 
2000 hearing transcript (2000 T.) at 1-5, 7-8.  Additionally, 
copies of military daily morning reports procured show that 
the veteran received treatment for undisclosed conditions 
between 1953 and 1954.  Furthermore, copies of VA medical 
records received indicated reflected recent audiological 
evaluations.  According to an August 1999 record, the 
veteran, who reported having a history of noise exposure in 
Korea, was found to have mild to moderate sensorineural 
hearing loss in his right ear and severe to profound 
sensorineural hearing loss in his left ear.  This document 
also includes an opinion that the veteran's asymmetrical 
hearing loss is "most likely due to [his] history of noise 
exposure."  Another VA medical report dated on the same day 
includes an audiologist's opinion that "based on [the] 
veteran's history of unprotected noise exposure in the 
military, it is as likely as not that the onset [of] hearing 
loss is related to the reported acoustic trauma in service."  

The Board finds that the two August 1999 VA medical records 
provide evidence which bears directly and substantially upon 
the specific matter under consideration, is so significant 
that it must be considered to decide fairly the merits of 
this service connection claim, and was not considered by the 
Board when it rendered its denial in August 1977.  
Specifically, in these two VA documents, medical opinions 
were provided which associated the veteran's current hearing 
impairment with his in-service noise exposure.  While not 
commenting on the reliability, credibility or thoroughness of 
these statements, they do indicate, when taken at face value, 
that the veteran has a bilateral hearing impairment that may 
be related to service.  The statements, for purposes of 
determining whether the claim should be reopened, are 
presumed credible because they are not inherently incredible 
or beyond the competence of the issuing medical personnel.  
Such evidence, if established, would serve to support the 
veteran's claim for service connection for bilateral hearing 
loss.  See, e.g., 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2000).  

Consequently, the Board concludes that the two August 1999 VA 
medical records constitute new and material evidence under 
38 C.F.R. § 3.156(a).  As a result of this finding of new and 
material evidence, the Board is required to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.  


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is granted, and, to this extent only, 
the appeal is granted.  


REMAND

As noted, this case was developed by the RO solely on the 
basis of whether new and material evidence had been submitted 
to reopen a claim for entitlement to service connection for 
bilateral hearing loss.  However, the veteran's claim for 
service connection for bilateral hearing loss has been 
reopened and must now be considered on a de novo basis.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing and whether the claimant has been 
prejudiced by being denied those opportunities.  As noted in 
the present case, the Board is considering the issue on a 
differing basis than that considered by the RO.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the Board acknowledges that, at the May 2000 
hearing, the veteran denied having any significant 
post-service noise exposure.  2000 T. at 5-6.  In this 
regard, the Board notes that the two August 1999 VA medical 
opinions associating the veteran's current bilateral hearing 
loss with his in-service acoustic trauma were based on his 
premise that his only history of significant noise exposure 
occurred during his active military duty.  

However, at a subsequent VA audiological examination 
completed in December 1999, the veteran reported that, as a 
civilian, he worked not only as a sanitation truck driver for 
approximately 15 years but also as a construction worker 
(without ear protection) for approximately 10 years.  
Significantly, at neither of the August 1999 VA evaluations 
did the veteran inform the examiner that he had post-service 
work as a construction worker and that he completed his tasks 
at this job without the aid of ear protection.  Importantly, 
in one of the August 1999 medical records, the VA audiologist 
admitted that "the effect of aging and civilian noise 
exposure may also have contributed to . . . [the veteran's] 
current hearing loss."  

In a December 2000 statement, the veteran's representative 
requested that the Board remand this case to the RO for an 
appropriate examination and opinion by an ear, nose, and 
throat specialist.  The Board concurs.  

Additionally, the Board notes that all of the veteran's 
service personnel records do not appear to have been obtained 
and associated with his claims folder.  In fact, the only 
service personnel record which has been procured is a copy of 
the veteran's DD 214, Report Of Separation From The Armed 
Forces Of The United States.  On remand, therefore, an 
attempt should be made to procure all service personnel 
records which are available.  Any such available documents 
would be pertinent to the issue on appeal, particularly in 
light of the veteran's contentions regarding the etiology of 
his bilateral hearing loss.  

Furthermore, the only post-service medical records which were 
received during the current appeal were copies of reports of 
treatment that the veteran received and evaluations that he 
was accorded at the VA Medical Center (VAMC) in Tampa, 
Florida from March to August 1999.  These records were 
submitted by the veteran.  A complete and thorough review of 
the claims folder appears to indicate that the RO has not 
attempted to obtain copies of records of treatment that the 
veteran has received at this medical facility.  

Thus, on remand, an attempt should be made to procure copies 
of any previously unobtained service personnel records as 
well as any previously unobtained reports of post-service VA 
treatment and examination that the veteran may have received 
which are available.  See Simington v. Brown, 9 Vet.App. 334 
(1996) (per curiam) (stipulating that VA is deemed to have 
constructive knowledge of any documents "within the 
Secretary's control" and that any such documents relevant to 
the issue under consideration must be included in the record 
on appeal).  See also Bell v. Derwinski, 2 Vet.App. 611, 613 
(1992) (regarding records in constructive possession of VA).  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should request 
that the National Personnel Records 
Center (NPRC), or other appropriate 
sources, conduct a search for all 
previously unobtained service personnel 
records from the veteran's period of 
active military duty with the United 
States Army.  All such available records 
should be associated with the veteran's 
claims folder.  

3.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for hearing loss since his discharge from 
active military duty.  Copies of all such 
available, previously unobtained records 
should be associated with the veteran's 
claims folder.  If any such records have 
been referred to another physician or 
medical facility, an attempt should be 
made to procure the documents from the 
new location.  If any such records are 
not available, that fact should be 
annotated in the claims folder.  

4.  Regardless of the veteran's response, 
the RO should specifically request that 
the VAMC in Tampa, Florida furnish copies 
of records of treatment that the veteran 
has received at that medical facility 
since his separation from active military 
duty.  Copies of all such available 
records should be associated with the 
veteran's claims folder.  If any such 
records have been referred to another 
physician or medical facility, an attempt 
should be made to procure the documents 
from the new location.  If any such 
records are not available, that fact 
should be annotated in the claims folder.  

5(a).  Thereafter, a VA examination by a 
specialist (M.D.) in ear disorders should 
be conducted to determine the nature, 
severity, and etiology of any bilateral 
hearing loss that the veteran may be 
experiencing.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  In 
addition to an audiological evaluation, 
any other specialized testing deemed 
necessary should be performed.  

5(b).  The examiner is requested to 
obtain a detailed history of in-service 
and post-service noise exposure from the 
veteran.  Following the examination, it 
is requested that the examiner render an 
opinion as to whether any hearing loss 
shown on examination is as likely as not 
related to the veteran's period of active 
military duty.  A complete rationale for 
all opinions expressed should be 
provided.  

6.  The RO should then re-adjudicate the 
issue of entitlement to service connection 
for bilateral hearing loss.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals



 



